Order entered June 29, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01493-CR

                       DELVRON TURNER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F13-60042-R

                                     ORDER

      On June 8, 2021, the Court of Criminal Appeals remanded this case to this

Court for consideration of whether the “Time Payment Fee” should be struck as

prematurely assessed in light of their recent opinion in Dulin v. State, 620 S.W.3d

129 (Tex. Crim. App. 2021).

      We ORDER appellant to file a supplemental brief or waiver of further

briefing within TWENTY DAYS of the date of this Order. We further ORDER

the State to file its brief or waiver of further briefing within TWENTY DAYS of
the date appellant files his supplemental brief or waiver of further briefing. See

Robinson v. State, 790 S.W.2d 334, 335–36 (Tex. Crim. App. 1990).


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE